DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responding to the amendments filed on 12/21/2021. Claims 1-20 are pending. Claims 1 and 17 have been amended.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 1,0713,168. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite same subject matter with different wordings and broader.
The following table shows the relationship between instant application and reference patent.
Instant Application
Reference patent
1
1
2
2
3
3
4
4
5
5

6
7
8
8
9
9
1
10
10
11
7
12
11
13
12
14
13
15
14
16
15


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicki et al [US 6,122,709] in view of Gaur et al. [US 2018/0011790 A1] and in further view of Strongin et al. [US 2003/0188178 A1].
Claim 1 is rejected over Wicki, Gaur and Strongin.
Wicki teaches, “A method for operating access to a cache memory via an effective address comprising a tag field and a cache line index field, the cache memory comprising” as “the present invention involves a method for operation of an cache memory. Cache system accesses are generated where each access comprises a physical address identifying a memory location having data that is a target of the access. The physical address includes an index portion, a unique tag portion and a shared tag portion.” [Col 3, line 65-Col 4, line 7 and Fig. 4] (An apparatus and method of cache line control is recited. Fig. 4 shows the breakdown of the physical address [i.e., effective address] field. The physical address comprises a tag field and an index field. The tag field is further comprises shared field [i.e., first group of bits] and unique field [i.e., second group of bits].)
“a primary cache directory being logically addressed and logically tagged, the method comprising:” as “when a request is made for data at a particular address, a tag inquiry is performed by comparing the physical address from TLB 312 with the addresses in D$ tag array 307.” [Col 8, lines 49-52 and Fig. 3, element 307] (Fig. 3 element 307, tag array is the cache directory which stores the list of tags that are associated to the addresses which are cached and logically tagged.)
Wicki does not explicitly teach providing a set directory used as a cache array late select that is logically indexed using line index bits of the cache line index field and logically tagged using a first group of bits of the tag field;
providing a validation directory logically indexed using the line index bits and set bits and logically tagged using a second group of bits of the tag field;
first searching for the line index bits and the first group of bits of the effective address in the set directory, and generating a set identifier indicating the set containing the respective cache line of the effective address;
second searching for the set identifier, the line index bits and the second group of bits of the effective address in the validation directory; and in response to determining the presence of the cache line in the set based on the second searching, generating a hit signal.
However, Gaur teaches, “providing a set directory used as a cache array late select that is logically indexed using line index bits of the cache line index field and logically tagged using a first group of bits of the tag field;” as “The cache controller may determine a set within the set associative cache from a set index referenced by the memory access request. The cache controller may detect an address tag within a way tag array that matches a way address of the memory access request, where the address tag corresponds to a way of the set.” [¶0031 and Fig. 7A-B] (FIG. 7A is a block diagram of way tag array used to look up a set and way within a set-associative cache according to an embodiment. Therefore, the way tag array is working as the set directory. Fig. 7B shows a cache array accessed by the set directory tags. The late select is interpreted as multi step cache line select operation.)
“first searching for the line index bits and the first group of bits of the effective address in the set directory, and generating a set identifier indicating the set containing the respective cache line of the effective address;” as “Referring to FIG. 8, the method 800 may start where the cache controller determines a set within the set-associative cache by parsing a set index referenced by a memory access request (such as a read request) (810). The method may continue where the cache controller implementing the method may look up, within a way tag array, address tags for the set (820).” [¶0066 and Fig. 8, elements 810-820] (Using the set index bits and look up tags, the target set in the cache is determined.)
Wicki and Gaur are analogous arts because they teach controlling access of cache memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wicki and Gaur before him/her, to modify the teachings of Wicki to include the teachings of Gaur with the motivation of only a determination need be made by accessing dirty bits whether to write to a cache line or to victimize the cache line before writing to the cache line. [Gaur, ¶0027]
The combination of Wicki and Gaur does not explicitly teach providing a validation directory logically indexed using the line index bits and set bits and logically tagged using a second group of bits of the tag field;
the validation directory being configured for receiving the set identifier, the line index bits and the second group of bits of the effective address, and returning a set identifier indicating the set in which the cache line is.
However, Strongin teaches, “providing a validation directory logically indexed using the line index bits and set bits and logically tagged using a second group of bits of the tag field;” as “When cache unit 604 (FIG. 6) receives a physical address (e.g., physical address 1700 of FIG. 17) from MMU 602 (FIG. 6) associated with data required by execution unit 600 (e.g., an instruction), cache unit 604 uses set address portion 1704 of physical address 1700 as an index 
“second searching for the set identifier, the line index bits and the second group of bits of the effective address in the validation directory; and in response to determining the presence of the cache line in the set based on the second searching, generating a hit signal.” as “When cache unit 604 (FIG. 6) receives a physical address (e.g., physical address 1700 of FIG. 17) from MMU 602 (FIG. 6) associated with data required by execution unit 600 (e.g., an instruction), cache unit 604 uses set address portion 1704 of physical address 1700 as an index into rows (i.e., sets) of the two-dimensional cache structure of cache unit 604. Used as an index, set address portion 1704 selects a particular set within cache unit 604. Cache unit 604 then compares address tag portion 1702 of physical address 1700 to address portions 1902 of ( valid) cache directory entries 1900 of each column (i.e., way) within the selected row (i.e., set). If a match is found, a cache "hit" occurs, and cache unit 604 uses byte address portion 1706 of physical address 1700 to provide the requested data byte.” [¶0100] (Set address [i.e., set identifier] which is associated to the index bit sets and tag portion [i.e., second group of bits] of the address are used for finding 
Wicki, Gaur and Strongin are analogous arts because they teach controlling access of cache memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wicki, Gaur and Strongin before him/her, to modify the teachings of combination of Wicki and Gaur to include the teachings of Strongin with the motivation of using bits of set address portion to select one of the multiple sets of cache unit. [Strongin, ¶0096]
Claim 2 is rejected over Wicki, Gaur and Strongin.
The combination of Wicki and Gaur does not explicitly teach when the second searching does not confirm the presence of the cache line in the set, generating a miss signal.
However, Strongin teaches, “when the second searching does not confirm the presence of the cache line in the set, generating a miss signal.” as “When cache unit 604 (FIG. 6) receives a physical address (e.g., physical address 1700 of FIG. 17) from MMU 602 (FIG. 6) associated with data required by execution unit 600 (e.g., an instruction), cache unit 604 uses set address portion 1704 of physical address 1700 as an index into rows (i.e., sets) of the two-dimensional cache structure of cache unit 604. Used as an index, set address portion 1704 selects a particular set within cache unit 604. Cache unit 604 then compares address tag portion 1702 of physical address 1700 to address portions 1902 of ( valid) cache directory entries 1900 of each column (i.e., way) within the selected row (i.e., set). If a match is found, a cache "hit" occurs, and cache 
Claim 7 is rejected over Wicki, Gaur and Strongin.
Wicki teaches “wherein the first group of bits are the least significant bits from the tag field and the second group of bits are the most significant bits from tag field.” [Fig. 4] (Tag filed of the address is broken into most significant (shared) and least significant (unique) part.)
Claim 8 is rejected over Wicki, Gaur and Strongin.
Wicki teaches “wherein the validation directory is built from one physical array structure that holds one directory entry per each cache line of all sets of the cache memory.” [Fig. 4, element 315] (Cache address validation is done by comparing the tag with the tag index array 315. Therefore, the tag index is working as validation table, which is an array.)
Claim 10 is rejected over Wicki, Gaur and Strongin.
Wicki teaches “wherein the primary cache directory is a L1 level cache directory.” as “The instruction cache is commonly referred to as a portion (I$) of the level one (L1) cache with another portion (D$) of the L1 cache dedicated to data storage.” [Col 6, lines 15-18] (L1 cache directory is recited.)
Claim 12 is rejected over Wicki, Gaur and Strongin.
Wicki teaches “wherein the cache memory is a multi-level cache directory further comprising a secondary cache directory.”
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicki et al [US 6,122,709] in view of Gaur et al. [US 2018/0011790 Al] in further view of Strongin et al. [US 2003/0188178 Al] and yet in further view of Wang et al. [US 2006/0236070 Al].
Claim 14 is rejected over Wicki, Gaur, Strongin and Wang.
The combination of Wicki, Gaur and Strongin does not explicitly teach in response to receiving a request for invalidating an entry of the validation directory, setting accordingly a valid bit of the corresponding entry in the primary cache directory.
However, Wang teaches “in response to receiving a request for invalidating an entry of the validation directory, setting accordingly a valid bit of the corresponding entry in the primary cache directory.” as “Conventionally, when the PTE 210 becomes invalid, which occurs when, for example, its Valid bit 214 is cleared or its page permission and/or virtual-physical mapping changes, the operating system in the computer system 100 instructs the CPU(s) to invalidate any TB entry that caches the virtual-physical address mapping in the PTE 210, so to avoid page permission mismatches, stale virtual-physical address mappings, or the like.” [¶0009] (When CPU instructs to invalidate a cache entry, in the page table [i.e., validation directory] corresponding valid bit is reset to mark the cache entry invalid.)
Wicki, Gaur, Strongin and Wang are analogous arts because they teach controlling access of cache memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wicki, Gaur, Strongin and Wang before him/her, to modify the teachings of combination of Wicki, Gaur and Strongin to include the teachings of Wang with the motivation of reducing the number of TB flushes that an 
Claim 15 is rejected over Wicki, Gaur, Strongin and Wang.
Wicki teaches “providing a first auxiliary data structure in association with the primary cache directory, wherein each entry of the first auxiliary data structure comprises bits of the effective address which reflect information indicated in TLB purge requests of the multiprocessor system, identifying an entry in the first auxiliary data structure that corresponds to the received request, the identified entry indicating the primary cache directory entry.” [Fig. 4, element 312, 315 and 309] (TBL 312 is generating the physical address from the logical address, which contains the unique and shared tag fields. The unique tag is used for finding the pointer [i.e., the auxiliary data structure] from Table 315. The pointer is then used for identifying the corresponding shared tag from Table 309 and compared to corresponding shared tag from the received physical address.)
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicki et al [US 6,122,709] in view of Gaur et al. [US 2018/0011790 Al] in further view of Strongin et al. [US 2003/0188178 Al] and yet in further view of Khandelwal et al. [US 2010/0211616 Al].
Claim 16 is rejected over Wicki, Gaur, Strongin and Khandelwal.
The combination of Wicki, Gaur and Strongin does not explicitly teach providing a second auxiliary data structure in association with the primary cache directory, the second auxiliary data structure being logically indexed and physically tagged; in response to receiving a request for storing an entry in the L1 cache, using the second auxiliary data structure for identifying the absolute address of a storage location, and storing the entry in the storage location using the absolute address.
“providing a second auxiliary data structure in association with the primary cache directory, the second auxiliary data structure being logically indexed and physically tagged; in response to receiving a request for storing an entry in the L1 cache, using the second auxiliary data structure for identifying the absolute address of a storage location, and storing the entry in the storage location using the absolute address.” as “The primary and secondary buffer cache indexes 52 and 54 may be implemented as well known conventional data structures, such as a multi-dimensional array.” [¶0031] (Two different data structures are being used for cache indexing.)
Wicki, Gaur, Strongin and Khandelwal are analogous arts because they teach controlling access of cache memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wicki, Gaur, Strongin and Khandelwal before him/her, to modify the teachings of combination of Wicki, Gaur and Strongin to include the teachings of Khandelwal with the motivation of responds to an inefficiency in the way file blocks are read from disk to memory in computers having deduplicated data. [Khandelwal, ¶0012]
Allowable Subject Matter
Claims 3-6, 9, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 recites: the cache memory further comprising a translation lookaside buffer, (TLB), wherein a given entry in the primary cache directory stores a valid bit, a portion of the effective address and a set index, wherein when the second searching does not confirm the 
The prior arts on record do not appear to teach after a miss, a second search performed searching for the line index bits in the primary cache directory to find logical pointer comprising the set index of the existing entry and portion of effective address. Therefore, Claim 3 is considered to contain allowable subject matter. Claims 4-6 and 11 are dependent on Claim 3 and recites the limitations of Claim 3. Therefore, Claims 4-6 and 11 are allowable as dependent claim of Claim 3.
Claim 9 recites: wherein a given entry in the primary cache directory stores a valid bit, a portion of the effective address and a set index, the method further comprising: in parallel to the first searching, searching the line index bits in the primary cache directory, resulting in a valid bit value for each found entry in the primary cache directory, selecting a valid bit value of the valid bit values whose associated set index matches the set identifier, wherein the generating of the hit signal is performed if the valid bit value indicates a valid state.
The prior arts on record do not appear to teach in parallel to the first searching a searching is performed to the line index bits in the primary cache directory, resulting in a valid bit value for each found entry in the primary cache directory. Therefore, Claim 9 is considered to contain allowable subject matter.
Claim 13 recites: wherein a given entry in the primary cache directory stores a valid bit, a portion of the effective address and a set index, the method further comprising: receiving a 
The prior arts on record do not appear to teach receiving a second effective address in the primary cache directory to repeat the first and second searching using that effective address. Therefore, Claim 13 is considered to contain allowable subject matter.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 17 recites the following allowable limitations: “wherein a given entry in the primary cache directory stores a valid bit, a portion of the effective address and a set index, the method further comprising: in parallel to the first searching, searching the line index bits in the primary cache directory, resulting in a valid bit value for each found entry in the primary cache directory, selecting a valid bit value of the valid bit values whose associated set index matches the set identifier, wherein the generating of the hit signal is performed if the valid bit value indicates a valid state.”
The prior arts on record do not appear to teach in parallel to the first searching, searching the line index bits in the primary cache directory. Therefore, Claim 16 and its dependent claims 18-20 are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed on 12/21/2021 have been fully considered but they are not persuasive. 

Applicant further argued about Wicki merely describing as array for storing metadata without additional information that would teach or suggest the set directory described in the application. Examiner respectfully disagrees. Examiner reviewed the claims and couldn’t find any subject matter that requires storing metadata with additional information.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132